Exhibit 10.4

Certain portions of this Exhibit have been omitted based upon a request for
confidential treatment pursuant to Rule 406 under the Securities Act of 1933.
The omitted portions have been filed separately with the Securities and Exchange
Commission.


PSS WORLD MEDICAL, INC.
SHAREHOLDER VALUE PLAN


ARTICLE 1
ESTABLISHMENT OF PLAN

    1.1        Background of Plan. The Shareholder Value Plan is a subplan of
the PSS World Medical, Inc. 1999 Long-Term Incentive Plan (the “LTIP”),
consisting of a program for the grant of performance awards under Article 9 of
the LTIP. The Shareholder Value Plan has been established and approved, and will
be administered by, the Compensation Committee pursuant to the terms of the
LTIP, including without limitation, Section 13.13 thereof. It is intended that
Awards under the Shareholder Value Plan shall be fully deductible by the Company
without regard to the limitations of Code Section 162(m). The Effective Date of
the Shareholder Value Plan is October 1, 2002.

    1.2        Purpose. The purpose of the Shareholder Value Plan is to increase
Participants’ economic interest in the long-term success of the Company, to
encourage Participants to continue employment with the Company, and to reward
Participants for achieving long-term goals. Initially, the Shareholder Value
Plan is intended to provide an incentive to executives of the Company and/or its
Subsidiaries to accelerate the creation of shareholder value through the
achievement of the financial performance goals outlined in the Company’s
three-year strategic plan (the “Strategic Plan”) adopted by the Company on March
27, 2002.


ARTICLE 2
ADMINISTRATION

    2.1        Committee. The Shareholder Value Plan shall be administered by
the Compensation Committee of the Board of Directors of the Company.

    2.2        Authority of Committee. The Committee has the exclusive power,
authority and discretion to: (a) designate Participants; (b) reduce any SVP
Award, regardless of the achievement of designated Performance Goals; (c)
establish, adopt or revise any rules and regulations as it may deem necessary or
advisable to administer the Shareholder Value Plan; (d) make all other decisions
and determinations that may be required under the Shareholder Value Plan or as
the Committee deems necessary or advisable to administer the Shareholder Value
Plan; and (e) amend the Shareholder Value Plan as provided herein.

    2.3.        Decisions Binding. The Committee’s interpretation of the
Shareholder Value Plan and all decisions and determinations by the Committee
with respect to the Shareholder Value Plan are final, binding, and conclusive on
all parties.


ARTICLE 3
ELIGIBILITY

    3.1.        General. Participation in the Shareholder Value Plan is limited
to key executives of the Company who are members of a select group of highly
compensated or management employees who, through the effective execution of
their assigned duties and responsibilities, are in a position to have a direct
and measurable impact on the Company’s long-term financial results, and are
designated by the Committee to be eligible for an SVP Award. Participants shall
include executives comprising the executive management team of the Company, and
any other officer of the Company or any Subsidiary as shall be selected to
participate in the Shareholder Value Plan by the Committee.

    3.2.        Partial Term Participation. When employees are chosen for
participation during the Performance Period, the their SVP Award amounts shall
be prorated, based on the number of full months they participated in the
Shareholder Value Plan during the applicable Performance Period.

    3.3.        Demotions. If a Participant is demoted during a Performance
Period, the Committee will determine whether the Participant shall end
participation in the Shareholder Value Plan at that time, or shall continue as a
Participant, perhaps at a reduced level. If participation ends, any SVP Award
earned during the time of participation will be prorated for the Performance
Period, and will be paid only if the Participant is still an employee at the
time SVP Awards are paid. Any such proration shall be based on the number of
full months the Participant participated in the Shareholder Value Plan during
the applicable Performance Period.


ARTICLE 4
DEFINITIONS

    4.1        Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned such terms in the LTIP. In addition,
the following terms shall have the following meanings for purposes of the
Shareholder Value Plan:

  (a) “Adjusted EPS” means diluted earnings per common share as determined under
Generally Accepted Accounting Principles (GAAP) as reported in the Company’s
financial statements, except that it will exclude the negative effect of all
nonrecurring charges, extraordinary items, discontinued operations, and
cumulative effects of accounting changes, unless the Committee in its sole
discretion determines otherwise.


  (b) “Beginning Base Salary” means a Participant’s annual base salary,
excluding bonus and other compensation, as in effect at the beginning of a
Performance Period (or such later time as the person first becomes a Participant
in the Shareholder Value Plan).


  (c) “Cumulative Adjusted EPS” means cumulative Adjusted EPS over a Performance
Period.


  (d) “Payout Matrix” means a matrix adopted by the Committee with respect to a
Performance Period equating a cash SVP Award to the attainment of Performance
Goals. The Payout Matrix for the initial 30-month Performance Period is set
forth on Exhibit A hereto.


  (e) “Performance Goals” are goals established by the Committee with respect to
a Performance Period that determine whether and to what extent an SVP Award is
earned for such Performance Period. In accordance with Section 13.13 of the
LTIP, Performance Goals shall be determined solely on the basis of (a) the
achievement by the Company or a Parent or Subsidiary of a specified target
return, or target growth in return, on equity or assets, (b) the Company’s stock
price, (c) the Company’s total shareholder return (stock price appreciation plus
reinvested dividends) relative to a defined comparison group or target over a
specific performance period, (d) the achievement by a business unit of the
Company, Parent or Subsidiary of a specified target, or target growth in, net
income or earnings per share, or (e) any combination of the goals set forth in
(a) through (d) above. The Performance Goals for the initial 30-month
Performance Period are based on Cumulative Adjusted EPS as, set forth on Exhibit
A hereto.


  (f) “Performance Period” means a period established by the Committee from time
to time over which performance will be measured to determine the payout of SVP
Awards. The initial Performance Period under the Shareholder Value Plan is the
30-month period beginning on October 1, 2002 and ending on March 31, 2005. The
Committee may determine and declare subsequent Performance Periods from time to
time. Performance Periods may, but need not, overlap.


  (g) “SVP Award” means a cash award payable to a Participant in the Shareholder
Value Plan based on the achievement of threshold performance or better during a
Performance Period.


  (h) “Target SVP Award” means an SVP Award established by the Committee from
time to time with respect to a Performance Period based on “target” performance.



ARTICLE 5
OPERATION OF THE PLAN

    5.1        Target SVP Awards. The Target SVP Award for a Participant for the
initial 30-month Performance Period is three times the Participant’s Beginning
Base Salary times an Award factor derived from the Participant’s officer level
at the beginning of the Performance Period (or such later time as the person
first becomes a Participant in the Shareholder Value Plan), as set forth on
Exhibit A hereto. The Committee may establish different Target SVP Awards for
future Performance Periods.

    5.2        Performance Goals and Payout Matrix. The Performance Goals and
Payout Matrix applicable to the initial 30-month Performance Period are based on
Cumulative Adjusted EPS over the Performance Period, as set forth on Exhibit A
hereto. The Committee may establish different Performance Goals and Payout
Matrices for future Performance Periods. The Committee shall establish
Performance Goals prior to the beginning of a Performance Period for which such
Performance Goals relate (or such later date as may be permitted under Code
Section 162(m) or the regulations thereunder).

    5.3        Determination of Performance Results. As soon as reasonably
possible after the close of the fiscal quarter or year marking the end of a
Performance Period, the Committee will determine and certify in writing the
degree to which the Performance Goals have been attained. The Committee shall
have the sole authority to determine to what the extent the Performance Goals
have been attained. Any payment of an SVP Award shall be conditioned on the
written certification of the Committee in each case that the Performance Goals
and any other material conditions were satisfied. The Committee has the right
for any reason to reduce (but not increase) the amount of an SVP Award,
notwithstanding the achievement of a specified Performance Goal.

    5.4        Payout Form and Timing. SVP Awards will be paid in cash as soon
as possible after the certification by the Committee of the amount of the SVP
Awards based on the achievement of Performance Goals over the Performance
Period. Notwithstanding the achievement of a Performance Goal, the Committee
may, in its discretion, reduce the amount of an SVP Award otherwise payable to
one or more Participants under the Shareholder Value Plan.

    5.5        SVP Award Deferrals. On or before the beginning of the final year
of a Performance Period, a Participant who is eligible to participate in a
deferred compensation plan of the Company may elect to defer receipt of his or
her SVP Award, if any, with respect to such Performance Period under such
deferred compensation plan. Any amount so deferred will be governed by the terms
of the applicable deferred compensation plan.

    5.6.       Performance Period Limit. As provided in Section 5.4 of the LTIP,
in no event shall any Participant receive an SVP Award for a Performance Period
which exceeds $3,000,000.

    5.7        Termination of Employment. If a Participant ceases being an
employee of the Company or any Subsidiary for any reason other than death,
Disability, or Retirement, then his or her participation in the Shareholder
Value Plan shall automatically be terminated and the Participant will forfeit
any right to an SVP Award for the Performance Period in which the termination of
employment occurs; provided, however that the Committee may make exceptions on a
case-by-case basis in its sole discretion in the case of a Participant’s
termination without Cause or resignation for Good Reason (as the terms
“Cause”and “Good Reason” are defined in the Participant’s Employment Agreement
with the Company, if any). For terminations after a Performance Period, but
before payout from the Shareholder Value Plan, payout will be made as though the
termination had not occurred. A Participant’s transfer of employment from the
Company to one of its Subsidiaries, from a Subsidiary to the Company, or from
one Subsidiary to another Subsidiary shall not constitute a termination of
employment for purposes of the Shareholder Value Plan. In the event of a
Participant’s termination of employment by reason of death, Disability or
Retirement (or if so provided by the Committee in the case of a Participant’s
termination without Cause or resignation for Good Reason), a prorata SVP Award
shall be made, based on the number of days in the Performance Period preceding
the date of termination. SVP Awards in these situations may be calculated and
paid after the end of the Performance Period, the same as for other
Participants. Amounts paid on behalf of a deceased Participant will be paid to
the Participant’s Beneficiary.

    5.8        Change in Control. Notwithstanding any provision to the contrary
herein or in the LTIP, upon the occurrence of a Change in Control, all
Performance Periods shall end as of the last day of the fiscal quarter ended
prior to or on the date of the Change in Control. All SVP Awards shall be deemed
earned and will be paid out in an amount equal to the product of (i) either (A)
the Target SVP Award or (B) if the Cumulative Adjusted EPS through such last day
of the fiscal quarter ended prior to or on the date of the Change in Control
exceeds targeted Cumulative Adjusted EPS as of that date (as reflected in the
Strategic Plan for fiscal years 2003-2005) by at least 4.35%, the Maximum SVP
Award, times (ii) a fraction, the numerator of which is the number of full
months that have elapsed from the beginning of the Performance Period to the
date of the Change in Control, and the denominator of which is number of full
months in the original Performance Period. Payment of SVP Awards shall be made
within 120 days after the Change in Control transaction has been completed.


ARTICLE 6
AMENDMENT, MODIFICATION AND TERMINATION

    6.1.        Amendment, Modification and Termination. The Committee may, at
any time and from time to time, amend, modify or terminate the Shareholder Value
Plan. The Committee may condition any amendment or modification on the approval
of shareholders of the Company if such approval is necessary or deemed advisable
with respect to tax, securities or other applicable laws, policies or
regulations.

    6.2        Termination After or During the Performance Period. Termination
of the Shareholder Value Plan after a Performance Period but before SVP Awards
are made will not reduce Participants’ rights to receive SVP Awards for the
Performance Period. Termination or amendment of the Shareholder Value Plan
during a Performance Period may be retroactive to the beginning of the
Performance Period, at the discretion of the Committee. If any amendment or
termination occurs during a Performance Period, the Committee shall determine
when and to what extent SVP Awards shall be paid for the portion of the
Performance Period preceding the amendment or termination.


ARTICLE 7
CHANGES IN CAPITAL STRUCTURE

    7.1.        Adjustments. If, during a Performance Period, the Company’s
structure should be materially altered by virtue of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, rights
offer, liquidation, dissolution, merger, consolidation, spin-off or sale of
assets, or any other change in or affecting the corporate structure or
capitalization of the Company, which does not constitute a Change in Control,
the Committee may redefine the Performance Matrix or adjust the Performance
Period, to reflect the impact of such change. The nature of any such adjustment
shall be to protect the purpose and integrity of the Shareholder Value Plan,
reducing the potential for windfall gains or losses for Participants.


ARTICLE 8
GENERAL PROVISIONS

    8.1.        Nonassignability. Participant rights under the Shareholder Value
Plan may not be transferred, assigned, pledged or encumbered, without the
express prior consent of the Committee.

    8.2.        No Right to Participate. No officer or employee shall have any
right to be selected to participate in the Shareholder Value Plan.

    8.3.        No Right to Employment. Nothing in the Shareholder Value Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary or at any particular rate of compensation.

    8.4.        Withholding. In accordance with Section 16.3 of the LTIP, the
Company or any Subsidiary shall have the authority and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the Shareholder Value Plan.

    8.5.        Unfunded Status of Awards. The Shareholder Value Plan is
intended to be an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to the
Shareholder Value Plan, nothing contained in the Shareholder Value Plan shall
give the Participant any rights that are greater than those of a general
creditor of the Company or any Subsidiary.

    8.6.           Expenses. The expenses of administering the Shareholder Value
Plan shall be borne by the Company and its Subsidiaries.

    8.7.        Titles and Headings. The titles and headings of the Sections in
the Shareholder Value Plan are for convenience of reference only, and in the
event of any conflict, the text of the Shareholder Value Plan, rather than such
titles or headings, shall control.

    8.8.        Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

    8.9.        Governing Law. To the extent not governed by federal law, the
Shareholder Value Plan shall be construed in accordance with and governed by the
laws of the State of Florida.

    8.10        Severability.If any provision of this Shareholder Value Plan is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term hereof, the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision. Furthermore, in lieu of such illegal or unenforceable
provision, there shall be added automatically as a part of this Shareholder
Value Plan a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid and
enforceable.

    8.11        LTIP Controls. This Shareholder Value Plan is adopted pursuant
to and shall be governed by and construed in accordance with the LTIP. In the
event of any actual or alleged conflict between the provisions of the LTIP and
the provisions of this Shareholder Value Plan, the provisions of the LTIP shall
be controlling and determinative.

        The foregoing is hereby acknowledged as being the PSS World Medical,
Inc. Shareholder Value Plan as adopted by the Committee on December 12, 2002.

   PSS WORLD MEDICAL, INC.





 By:  _____________________________
        David A. Smith
        President and Chief Executive Officer



EXHIBIT A


TARGET AWARDS, PERFORMANCE GOALS AND PAYOUT MATRIX


FOR THE 30-MONTH PERFORMANCE PERIOD FROM OCTOBER 1, 2002 TO MARCH 31, 2005

        The Target SVP Award for the initial Performance Period under the
Shareholder Value Plan is an amount calculated as three times the Participant’s
Beginning Base Salary times an Award factor (“Award Factor”) derived from the
Participant’s officer level at the beginning of the Performance Period (or such
later time as the person first becomes a Participant in the Shareholder Value
Plan). The following are the Award Factors to be used under the Shareholder
Value Plan with respect to the initial Performance Period:

Officer Level

--------------------------------------------------------------------------------

Award Factor

--------------------------------------------------------------------------------

     I 40 Div. Pres 38     II 35     III 34     IV 33

        Participants have the opportunity to earn from 50% to 150% of the Target
SVP Award, based on the achievement of Performance Goals. The Performance Goals
and Payout Matrix applicable to the initial 30-month Performance Period are
based on Cumulative Adjusted EPS over the Performance Period, as set forth
below:

  Cumulative Adjusted EPS* % of Target SVP Award Earned
                                            ‹$[***] 0% Threshold Performance
$[***]  50% Target Performance $[***]  100% Maximum Performance $[***]  150%  
>$[***] 150%

        Interpolation between points will be made on a straight line basis.
Thus, Cumulative Adjusted EPS growth of $[***] will earn 120% of the Target
Award. 150% of the Target SVP Award is the maximum payout.

        *The Strategic Plan for fiscal years 2003-2005 establishes a target
cumulative Adjusted EPS of $[***] over the 36-month period. The Target
Performance of $[***] for the initial 30-month Performance Period reflects that
Cumulative Adjusted EPS for the first and second quarters of fiscal year 2003
was $0.10.